DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed with respect to “filter” have been fully considered and are persuasive in view of the Amendment.  The drawing objection concerning the filter has been withdrawn. 
Applicant's arguments filed with respect to the drawing objections concerning “four parts” have been fully considered but they are not persuasive. Applicant has merely substituted “part” for “port”.
Applicant’s arguments, filed with respect to the previously set forth rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth rejections under 35 U.S.C. 112(b) have been withdrawn.   Please see below for new grounds of rejection under 35 U.S.C. 112, necessitated by Amendment.
Applicant’s arguments with respect to the prior art rejections have been fully considered but are moot because Applicant is arguing about limitations added to the claims in an amendment, which are addressed in the new grounds of rejection, necessitated by Amendment, below.



Information Disclosure Statement
The information disclosure statement filed 8 September 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  With the exception of the KR20100045199 document submitted with the 7 September 2021 information disclosure statement, Applicant has failed to submit a copy of the foreign references and other documents listed.  
The information disclosure statement filed 7 September 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  The CN Office Action is not legible as submitted. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first port” and “second port” of the first hot gas valve; “wherein the first hot gas valve is a four-way valve having four ports, including the first port and the second port”, “wherein the second hot gas valve is a four-way valve having four ports; “wherein the four ports of the first hot gas valve comprise: a third port that is connected to an outlet of the compressor; a fourth port that is connected to an inlet of the second hot gas valve; “wherein the four ports of the second hot gas valve comprise: a first port and a second port that are connected to the second hot gas path; a third port that is connected  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “port” does not appear in the disclosure.  To the extent that Applicant can argue that a valve has a “port”, no new matter rejection has been included.
Examiner accepts the amendments regarding the “first hot gas valve” and “second hot gas valve”.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-13, and 15-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 has been amended to recite “a wall that defines an air discharge hole configured to supply air to the storage space”.  The air discharge hole does not appear in the specification.  Accordingly, claim 1 appears to introduce new matter.  It is believed that alternate language may be supported by the disclosure, but care should exercised to avoid introducing new issues under 35 U.S.C. 112.  Claims 2-8, 10-13, and 15-24 are rejected insofar as they are dependent on claim 1, and therefore include the same error(s).  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-13, and 15-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the second evaporator comprising a second refrigerant pipe”.  This is unclear in that there is no “first refrigerant pipe” for the second evaporator and since the disclosure does not make use of “first” and “second” terminology with respect to the refrigerant pipes of the first and second evaporators.  It is believed that Applicant intended that both the first and second evaporator include a refrigerant pipe.  Claim 1 recites the limitation “the second refrigerant pipe” in the penultimate indent.  There is insufficient antecedent basis for this limitation in the claims.  It is believed Applicant intended “the second refrigerant path”.   Claims 2-8, 10-13, and 15-24 are rejected insofar as they are dependent on claim 1, and therefore include the same error(s).  
Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “a second hot gas pipe connected to the second hot gas path”.  This is unclear in that there is no “first hot gas pipe” for the second evaporator and since the disclosure does not make use of “first” and “second” terminology with respect to the hot gas pipes of the first and second evaporators.  It is believed that Applicant intended that both the first and second evaporator include a hot gas pipe.  Claims 12-13 are rejected insofar as they are dependent on claim 11, and therefore include the same error(s).  
Claims 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 22 recites the limitation “wherein the second evaporator further comprises a second hot gas pipe connected to the second hot gas path”.  This is unclear in that there is no “first hot gas pipe” for the second evaporator and since the disclosure does not make use of “first” and “second” terminology with respect to the hot gas pipes of the first and second evaporators.  It is believed that Applicant intended that both the first and second evaporator include a hot gas pipe.  Claim 23 is rejected insofar as they are dependent on claim 22, and therefore include the same error(s).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 8, 10, 15-21, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (EP 2868997) in view of Morimoto et al. (US 2011/023208: previously cited).
Regarding claim 1, Cho et al. discloses a refrigerator comprising: 

a compressor configured to compress a refrigerant (see at least Figure 1, compressors #115/#111); 
a condenser configured to condense the refrigerant compressed in the compressor (see at least Figure 1, condenser #120); 
a first connection pipe that connects an outlet of the compressor to the condenser (see at least Figure 1, for example, pipe connecting compressor #115 with condenser #120); 
at least one expander configured to depressurize the refrigerant condensed in the condenser (see at least Figure 1, expanders #141/#143/#251/#253); 
a plurality of evaporators disposed at a side of the wall and configured to evaporate the refrigerant depressurized in the at least one expander (see at least Figure 1, evaporators #150/#160; paragraph [0003]), the plurality of evaporators comprising a first evaporator and a second evaporator (see at least Figure 1, first evaporator #150, second evaporator #160), the first evaporator comprising a first refrigerant pipe and a first hot gas pipe (see at least Figure 1, refrigerant pipe #101; hot gas pipe #170), the second evaporator comprising a second refrigerant pipe (see at least Figure 1, refrigerant pipe #103); 
a first valve configured to be operated to introduce the refrigerant into at least one of the plurality of evaporators (see at least Figure 1, valve #130), the first valve including a first port and a second port (see at least Figure 1, valve #130 having outlets to #101/#103); a first refrigerant path that connects the first port of the first valve to the first refrigerant pipe of the first evaporator, the first refrigerant pipe being configured to carry the refrigerant such that the refrigerant is evaporated in the first evaporator (see at least Figure 1 path through valve #130 through pipe #101 which carries refrigerant that is evaporated in evaporator #150); a second refrigerant path that connects the second port of the first valve to a first pipe of the second 
Cho et al. does not disclose one or more hot gas valves that are disposed at the first connection pipe, that are disposed at an inlet side of the first valve, and that are configured to provide the refrigerant from the compressor to the plurality of evaporators, the one or more hot gas valves comprising a first hot gas valve that is disposed at an outlet side of the compressor and that has a first port and a second port that are connected to the first hot gas pipe of the first evaporator.
Morimoto et al. teaches another refrigerator comprising one or more hot gas valves that are disposed at the first connection pipe (see at least Figures 16-19, valves #12a/#12b downstream of the compressor #1), that are disposed at an inlet side of the first valve (see at least Figures 16-19, valves #12a/#12b are both upstream of valve #12c with respect to the flow direction of the refrigerant), and that are configured to provide the refrigerant from the compressor to the plurality of evaporators (see at least paragraphs [0122]-[0125]), the one or more hot gas valves comprising a first hot gas valve that is disposed at an outlet side of the compressor and that has a first port and a second port that are connected to the first hot gas pipe of the first evaporator (see at least Figures 16-19, valve #12a).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the refrigerator of Cho et al. with one or more hot gas valves that are disposed at the first connection pipe, that are disposed at an inlet side of the first valve, and that are configured to provide the refrigerant from the compressor to the plurality of evaporators, the one or more hot gas valves comprising a first hot gas valve that is disposed at an outlet side of the compressor and that has a first port and a second port that are connected to the first hot gas pipe of the first evaporator, as taught by Morimoto et al., to improve the 
Cho et al. as modified by Morimoto et al. further discloses andSerial No. : 16/860,83416FREF022USOiC1/PO 16-00193USC1 Filed: April 28, 2020Page: 4 of 12a first hot gas path that extends from the first hot gas valve to the first evaporator and that defines a first closed loop passing through the first port of the first hot gas valve, the first hot gas pipe of the first evaporator, and the second port of the first hot gas valve (see at least Cho et al. Figure 1, only evaporator #150 is in the hot gas loop; paragraph [0069]; see at least see at least Morimoto et al. paragraphs [0122]-[0125]).

Regarding claim 2, Cho et al. as modified by Morimoto et al., above, further discloses wherein the one or more hot gas valves further comprise: 43Attorney Docket No.: 20519-0215002Client Ref. No.: 16FREF022USO1C1/P016-00193USC1 a second hot gas valve that is disposed at an outlet side of the first hot gas valve (see at least Morimoto et al. Figures 16-19, valve #12b).
Regarding claim 3, Cho et al. as modified by Morimoto et al., above, further discloses wherein hot gas path comprises: a second hot gas path that connects the second hot gas valve to the second evaporator (see at least Morimoto et al. Figures 16-19, via valves #12b; paragraph [0125]).
Regarding claim 7, Cho et al. further discloses wherein the first valve is a three-way valve (see at least Figure 1, valve #130 is a three-way valve) comprising the first port of the first valve (see at least Figure 1, outlet of valve #130 connecting to pipe #101), the second port of the first valve (see at least Figure 1, outlet of valve #130 connecting to pipe #103), and a third port connected to an outlet of the condenser (see at least Figure 1, inlet of valve #130 connecting to pipe #100).
Regarding claim 8, Cho et al. further discloses wherein the at least one expander comprises: a first expander disposed at the first refrigerant path (see at least Figure 1, expander 
Regarding claim 10, Cho et al. further discloses wherein the first evaporator further comprises a fin coupled to the first refrigerant pipe of the first evaporator and the second first hot gas pipe of the first evaporator (see at least paragraph [0070]).
Regarding claim 15, Cho et al. as modified by Morimoto et al., above, further discloses wherein the first valve is configured to, based on the refrigerator operating in a first mode, allow flow of refrigerant to at least one of the first evaporator or the second evaporator, and wherein each of the first hot gas valve and the second hot gas valve is configured to, based on the refrigerator operating in the first mode, restrict flow of refrigerant to the first hot gas path (see at least Morimoto et al. configuration Figure 17; paragraphs [0114]; [0120]).
Regarding claim 16, Cho et al. as modified by Morimoto et al., above, further discloses wherein the first valve is configured to, based on the refrigerator operating in a second mode, allow flow of refrigerant to the first evaporator, wherein the first hot gas valve is configured to, based on the refrigerator operating in the second mode, restrict flow of refrigerant to the first hot gas path, and wherein the second hot gas valve is configured to, based on the refrigerator operating in the second mode, allow flow of refrigerant to the second hot gas path (see at least Morimoto et al. configuration Figure 19; paragraph [0125].
Regarding claim 17, Cho et al. as modified by Morimoto et al., above, further discloses wherein the first valve is configured to, based on the refrigerator operating in a third mode, allow flow of refrigerant to the second evaporator, wherein the first  hot gas valve is configured to, based on the refrigerator operating in the third mode, allow flow of refrigerant to the first hot gas path, and wherein the second hot gas valve is configured to, based on the refrigerator operating in the third mode, restrict flow of refrigerant to the second hot gas path (see at least Morimoto et al. configuration Figure 18; paragraphs [0122]-[0124]).
Regarding claim 18, Cho et al. as modified by Morimoto et al., above, further discloses wherein the first hot gas valve is configured to: based on the refrigerator operating in a first mode and a second mode different from the first mode, restrict flow of refrigerant to the first hot gas path (see at least Morimoto et al. configurations Figure 17 and Figure 19; paragraphs [0114]; [0120]-[0121]; [0125]); and based on the refrigerator operating in a third mode that is different from the first mode and the second mode, allow the flow of refrigerant to the first hot gas path (see at least Morimoto et al. configuration Figure 18; paragraphs [0122]-[0124], and 47Attorney Docket No.: 20519-0215002Client Ref. No.: 16FREF022USO1C1/P016-00193USC1wherein the second hot gas valve is configured to: based on the refrigerator operating in the first mode and the third mode, restrict the flow of refrigerant to the second hot gas path (see at least Morimoto et al. configurations Figure 17 and Figure 18; paragraphs [0121]-[0124]), and based on the refrigerator operating in the second mode, allow the flow of refrigerant to the second hot gas path (see at least Morimoto et al. configuration Figure 19; paragraph [0125]).
Regarding claim 19, Cho et al. as modified by Morimoto et al., above, further discloses comprising one or more pipes that define the first hot gas path and that are configured to, based on an operation mode of the refrigerator, guide the refrigerant from the compressor to the first evaporator to thereby remove ice formed on the first evaporator (see at least Morimoto et al. paragraph [0121]; Figures 18 and 19).
Regarding claim 20, Cho et al. further discloses wherein the storage space comprises: a refrigerator compartment configured to be cooled by the first evaporator (see at least paragraph [0037]); and a freezer compartment configured to be cooled by the second evaporator (see at least paragraph [0037]).
Regarding claim 21, Cho et al. further discloses wherein the first hot gas pipe of the first evaporator is configured to carry the refrigerant to thereby remove ice formed on the first evaporator (see at least paragraph [0041]).
Regarding claim 24, Cho et al. further discloses wherein the second evaporator is not disposed in the first closed loop (see at least Figure 1, only evaporator #150 is in the hot gas loop; paragraph [0069]).

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. in view of Morimoto et al. as applied to claim 3 above, and further in view of Lindahl (US 3,638,444: previously cited).
Regarding claims 4-6, Cho et al. in view of Morimoto et al. does not disclose wherein the first hot gas valve is a four-way valve having four ports, including the first port and the second port, and wherein the second hot gas valve is a four-way valve having four ports; wherein the four parts of the first hot gas valve further comprise: a third port that is connected to an outlet of the compressor; a fourth port that is connected to an inlet of the second hot gas valve; wherein the four parts of the second hot gas valve comprise: a first port and a second port that are connected to the second hot gas path; a third port that is connected to an outlet of the first hot gas valve; and a fourth port that is connected to an inlet of the condenser.
Lindahl teaches another refrigerator wherein the first hot gas valve is a four-way valve having four ports including the first port and the second port (see at least 4-way valve #38: four ports is inherent to 4-way valve), and wherein the second hot gas valve is a four-way valve having four ports (see at least 4-way valve #40: four ports is inherent to 4-way valve); wherein the four ports of the first hot gas valve further comprise: a third port that is connected to an outlet of the compressor (see at least top port); and a fourth port that is connected to an inlet of the second hot gas valve (see at least left port); wherein the four ports of the second hot gas valve comprise: 44Attorney Docket No.: 20519-0215002Client Ref. No.: 16FREF022USO1C1/P016-00193USC1a first port and a second port that are connected to the second hot gas path (see at least right and bottom ports); a third port that is connected to an outlet of the first hot gas valve (see at least top port); a fourth port that is connected to an inlet of the condenser (see at least left port).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the refrigerator of Cho et al. in view of Morimoto et al. with wherein the first hot gas valve is a four-way valve having four ports, including the first port and the second port, and wherein the second hot gas valve is a four-way valve having four ports; wherein the four parts of the first hot gas valve further comprise: a third port that is connected to an outlet of the compressor; a fourth port that is connected to an inlet of the second hot gas valve; wherein the four parts of the second hot gas valve comprise: a first port and a second port that are connected to the second hot gas path; a third port that is connected to an outlet of the first hot gas valve; and a fourth port that is connected to an inlet of the condenser, as taught by Lindahl, to improve the refrigerator of Cho et al. in view of Morimoto et al. by allowing for the condenser to be isolated from the defrost cycle, thus limiting the amount of heat lost to ambient through the condenser and improving the efficiency of the defrost cycle (see at least Lindahl column 1, lines 38-45).  

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. in view of Morimoto et al. as applied to claim 7 above, and further in view of Kim (KR 10-2010-0045199: cited by Applicant in parent Application 15/196282 with English Abstract).  
Regarding claim 11, Cho et al. in view of Morimoto et al. is silent regarding wherein the second evaporator further comprises: a second hot gas pipe connected to the second hot gas path.
Kim teaches another refrigerator having a plurality of evaporators wherein the second evaporator comprises: a second hot gas pipe connected to the second hot gas path (see at least Figure 1, each evaporator #40/#40’ includes a hot gas defrost pipeline through #60/#60’).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the refrigerator of Cho et al. in view of Morimoto et al. with wherein the second evaporator further comprises: a second hot gas pipe connected to the 
Regarding claim 12, Cho et al. in view of Morimoto et al. further discloses wherein the second evaporator further comprises a fin coupled to the second refrigerant pipe and the  second hot gas pipe (see at least Cho et al. paragraph [0101]); Morimoto et al. paragraph [0041]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. in view of Morimoto et al. and Kim, as applied to claim 11 above, and further in view of Lee et al. (US 2015/0121926: previously cited).
Regarding claim 13, Cho et al.  further discloses further comprising: a second connection pipe that connects the outlet of the condenser to the first valve (see at least Cho et al. Figure 1, line #100). 
Cho et al. in view of Morimoto et al. and Kim does not disclose and a dryer disposed at the second connection pipe.
Lee et al. teaches and a dryer disposed at the second connection pipe (see at least Lee et al. paragraph [0035]; dryer #130).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the refrigerator of Cho et al. in view of Morimoto et al. and Kim with and a dryer disposed at the second connection pipe, as taught by Lee, to improve the refrigerator of Cho et al. in view of Morimoto et al. and Kim by removing moisture and foreign substances (see at least Lee et al. paragraph [0035]).  

Allowable Subject Matter
Claims 22-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763